 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LISA BELYEW,                                        No. 2:19-cv-0803 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14   GARAFALO, et al.,
15                       Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 9, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 8. Plaintiff has filed

23   objections to the findings and recommendations. ECF No. 9.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed May 9, 2019 (ECF No. 8), are adopted in full;
 3          2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied and plaintiff
 4   shall pay the entire $400.00 in required fees within thirty days or face dismissal of the case.
 5

 6   Dated: July 10, 2019                              /s/ John A. Mendez
                                                       JOHN A. MENDEZ
 7                                                     United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
